                CaseCase 19-1145, Document
                     3:15-cv-00243-MPS     64, 12/02/2019,
                                        Document           2718818,
                                                   217 Filed        Page1
                                                             12/02/19     of 11 of 1
                                                                       Page



                                  UNITED STATES COURT OF APPEALS
                                                FOR THE
                                           SECOND CIRCUIT
                              ____________________________________________

               At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
      the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
      the 2nd day of December, two thousand and nineteen,

      ____________________________________

      United States of America,                                     ORDER
                                                                    Docket No. 19-1145
      lllllllllllllllllllllPlaintiff-Appellee,

      v.

      Diane M. Garrity, as fiduciary of the estate of Paul G.
      Garrity, Sr., deceased, Paul G. Garrity, as fiuciary of the
      estate of Paul G. Garrity, Sr., deceased, Paul M.
      Sterczala, as fiduciary of the estate of Paul G. Garrity,
      Sr., deceased,

      lllllllllllllllllllllDefendants-Appellants.
      _______________________________________

             The parties in the above-referenced case have filed a stipulation withdrawing this appeal
      pursuant to Local Rule 42.1.

              The stipulation is hereby "So Ordered".




                                                              For The Court:
                                                              Catherine O'Hagan Wolfe,
                                                              Clerk of Court




CERTIFIED COPY ISSUED ON 12/02/2019
